



Exhibit 10.1


NON-EMPLOYEE DIRECTOR COMPENSATION


Cash Compensation
The annual cash compensation payable to non-employee directors of Adamas
Pharmaceuticals, Inc. is as follows, payable quarterly in arrears:
Retainer
 
Amount
Board Member Compensation
 
 
 
Annual Board Member
 
$40,000
 
Additional Lead Independent Director
 
$22,500
Additional Committee Chair Compensation
 
 
 
Audit Committee
 
$20,000
 
Compensation Committee
 
$14,000
 
Nominating and Corporate Governance Committee
 
$10,000
Additional Committee Member (non-Chair) Compensation
 
 
 
Audit Committee
 
$10,000
 
Compensation Committee
 
$7,000
 
Nominating and Corporate Governance Committee
 
$5,000



Equity Compensation
Non-employee directors also receive an initial equity award upon commencement of
service as a board member; thereafter, each non-employee director will receive
an annual equity grant on the date of the Adamas Pharmaceuticals, Inc. annual
meeting. The form of award in each case is a non-qualified stock option. The
initial award is an option to purchase 20,000 shares of Adamas Pharmaceuticals,
Inc. common stock that will vest annually over three years of service. Each
subsequent annual award is an option to purchase 10,000 shares of Adamas
Pharmaceuticals, Inc. common stock that will vest after one year of service.
Additionally, upon the closing of a change of control, the vesting of all
outstanding equity awards held by non-employee directors will accelerate in
full.


